Citation Nr: 1805522	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in December 2016.

The claims are REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability should be evaluated at more than 10 percent disabling.  In this regard, the Veteran was afforded VA examinations of his right knee in June 2011 and January 2013.  However, before this claim may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

In regard to the Veteran's claim for TDIU, it is intertwined with the other claim on appeal, and, thus, the Board will also remand such claim.  In his July 2011 TDIU application, he listed the right knee as the service-connected disability that prevents him from securing or following gainful employment.  Additionally, at the Board hearing, the Veteran contended that his service-connected major depressive disorder combines with this right knee disability affecting employability.  Thus, an examination should be conducted in this regard as well.

Finally, while on remand updated VA treatment records should be associated with the file.

Accordingly, the claims are REMANDED for the following actions:

1.  Obtain complete VA treatment records from February 2015.

2.  After completing the records development indicated above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right knee disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of such disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

In addition, the examiner should assess any impact on occupational functioning experienced by the Veteran due to his right knee disability.

A detailed rationale for all opinions should be provided.

3.  Also, schedule the Veteran for an appropriate VA examination to assess the occupational impact of the Veteran's service-connected major depressive disorder.  

4.  Finally, readjudicate the claims.  If all benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case (SSOC).  Thereafter, if indicated, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

